In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 16-0239V
                                    Filed: January 13, 2017
                                          Unpublished

****************************
MARY SUE ALLEN, as Personal             *
Representative of the Estate of         *
RONALD M. ALLEN,                        *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barré Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Death; Special Processing Unit
AND HUMAN SERVICES,                     *     (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 17, 2016, Mary Sue Allen, as Personal Representative of the Estate
of Ronald M. Allen, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
claims that Mr. Allen’s death on October 23, 2015, was the sequela of Guillain-Barré
Syndrome (“GBS”) caused by the influenza (“flu”) vaccine he received on September
28, 2015. Pet. at 1; Stip., filed Jan. 13, 2017, at ¶¶ 1, 2, 4. Mr. Allen received the
vaccination in the United States. Pet. at ¶3; Stip. at ¶3. Petitioner represents that there
has been no prior award or settlement of a civil action for damages on Mr. Allen’s behalf
as a result of his alleged injury and death. Pet. at ¶¶ 15-16; Stip. at ¶ 5. Respondent
denies that the flu vaccine caused Mr. Allen to suffer GBS or any other injury and further


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
denies that Mr. Allen’s death on October 23, 2015, was a sequela of a vaccine-related
injury. Stip. at ¶ 6.

        Nevertheless, on January 13, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $418,000.00 in the form of a check payable to petitioner,
        Mary Sue Allen, as Legal Representative of the Estate of Ronald M. Allen,
        representing compensation for all damages that would be available under
        42 U.S.C. § 300aa-15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2